WHITE, J.
Appellant Harry E. Dorant, jointly with one Riley Thompson, was charged with the crime of robbery. Both defendants were found guilty as charged. The evidence showed without dispute that the defendant Riley Thompson was in the actual possession of and equipped with the deadly weapon, while appellant did not actually possess any such weapon. The only issue raised on this appeal is wrhether or not, having been convicted of the crime of robbery of the first degree and his accomplice having been armed with a deadly weapon at the time, this appellant was also in contemplation of law so armed as to make him subject to the increased penalties of section 1168 of the Penal Code. The trial court found that appellant was so armed.
The facts of this case are similar in all respects to the facts presented in People v. George M. Stevens and William Schuffert, Crim. No. 3179 (ante, p. 666 [90 Pac. (2d) 595]), in which matter we have this day filed an opinion.
Upon the authority of the cited ease, and for the ■ reasons therein stated, the judgment from which this appeal is taken is affirmed.
York, P. J., and Doran, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on June 15, 1939.